Citation Nr: 0907001	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, 
including as secondary to service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1937 to 
January 1941 and from December 1942 to December 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
heart condition was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin, including his service-connected 
asbestosis. 


CONCLUSION OF LAW

The criteria for service connection for a heart condition, 
including as secondary to a service-connected asbestosis, 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a VA examination.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
heart condition and are causally related to his service-
connected asbestosis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, as noted above, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
Court's holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
38 C.F.R. § 3.310(b) (2008).  The amendment essentially 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Certain chronic disabilities, including myocarditis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regard to service connection on a direct basis, the 
evidence of record does not show that the Veteran's heart 
condition had its onset during active service or is otherwise 
related to service.  Service treatment records are negative 
for treatment for a heart condition and the Veteran does not 
contend otherwise.  Further, the evidence of record reveals 
that the Veteran was not diagnosed with a heart condition 
until 2003, more than 55 years following separation from 
service, and no competent medical opinion has linked this 
condition to his military service.  Additionally, because 
there is no evidence that the Veteran was diagnosed as having 
a heart condition within one year of his discharge from 
active duty, presumptive service connection as a chronic 
disease under 38 C.F.R. § 3.309(a) is not warranted.  

In regard to service connection as secondary to the Veteran's 
service-connected asbestosis, because it is undisputed that 
service connection is in effect for asbestosis and that he 
currently has a heart condition, the Board will focus on the 
evidence that pertains to whether these disabilities are 
related to service or to his service-connected disability.  
See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In November 2005, the Veteran was provided with a VA 
examination of his asbestosis.  At the outset of the 
examination report, the examiner indicated that he had 
reviewed the Veteran's claims folder.  After discussing his 
pertinent history and the findings of his physical 
examination, the examiner reported that the Veteran was known 
to have arteriosclerotic disease involving multiple vessels.  
However, the examiner stated that there was no medical 
literature that allowed him to draw a relationship between 
the Veteran's asbestosis and his arteriosclerotic disease.  
The examiner noted the Veteran's report that he had undergone 
pacemaker placement in April 2005, but stated that it was 
"more likely than not" that the need for a pacemaker was 
due to the Veteran's coronary artery disease and age, rather 
than his asbestosis condition.  The examiner concluded that 
there was no objective data indicating a relationship between 
the Veteran's heart condition and his asbestosis, and as such 
provided the opinion that the Veteran's heart condition was 
not due to asbestosis, but was instead due to 
arteriosclerotic disease.  

In June 2007, the Veteran underwent a cardiovascular 
reassessment with David M. Fellin, D.O., F.A.C.C.  After 
examining the Veteran, Dr. Fellin reported that, in general, 
any pulmonary disease would exacerbate cardiovascular disease 
by causing dyspnea on exertion.  In this regard, Dr. Fellin 
stated that the Veteran's cardiovascular status could be 
exacerbated by his chronic obstructive pulmonary disease 
(COPD) with long-term history of tobacco use and his history 
of asbestosis.  Dr. Fellin also noted that the Veteran's 
cardiac medical regimen needed to be optimized to prevent his 
COPD from causing any further exacerbation of his 
cardiovascular status.  

Finally, in a December 2007 letter, Thomas C. Hilton, M.D. 
reported that the Veteran had a history of asbestosis and 
myocardial infarction, and that his myocardial infarction 
occurred during an exacerbation of chronic lung disease.  

Although the Board acknowledges Dr. Fellin's opinion that the 
Veteran's cardiovascular status could be exacerbated by his 
history of asbestosis, evidence of a mere possibility is too 
equivocal to substantiate the Veteran's claim.  Similarly, 
Dr. Hilton's statement that the Veteran's myocardial 
infarction occurred during an exacerbation of chronic lung 
disease, without specifying whether he was referring to 
asbestosis, does not provide the requisite nexus between 
these asbestosis and a heart condition insofar as he did not 
state that there was any cause and effect relationship 
between the two conditions.  As such, Dr. Fellin's and Dr. 
Hilton's statements are not persuasive medical evidence that 
the Veteran's heart condition is related to asbestosis.  By 
contrast, the Board finds the well-reasoned medical opinion 
of the VA physician, which was based on a review of the 
Veteran's claims file, to be more probative than Dr. Fellin's 
speculative statement.  Therefore, because the assessment of 
the November 2005 VA physician is the most probative 
competent medical evidence addressing whether the Veteran's 
heart condition was related to his service-connected 
asbestosis, the Board finds that the preponderance of the 
evidence is against the claim and thus service connection for 
the Veteran's heart condition must be denied.  

In reaching this conclusion, the Board does not question the 
sincerity of the Veteran's conviction that his heart 
condition is related to service or his service-connected 
asbestosis.  However, as a lay person, he is not competent to 
establish a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
shows that the Veteran's heart condition is not related to 
service or to an incident of service origin, including as a 
result of his service-connected asbestosis, service 
connection for this condition must be denied.  


ORDER

Service connection for a heart condition is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


